Citation Nr: 1242282	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  05-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1964 to December 1966.  He died on May [redacted], 2003.  The claimant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  It was remanded by the Board for additional development in January 2010.  Thereafter, in a June 2011 decision, the Board denied the appellant's claims.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties entered into a Joint Motion for Remand (JMR) which was granted by the Court in February 2012.  The case has been returned to the Board in accordance with the terms of the JMR.

The issue of entitlement to service connection for lung cancer for accrued benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Reviewing the evidence on file, including a recent statement from the commanding officer of the ship the Veteran was on off the coast of Vietnam, it is at least as likely as not that the Veteran's service as a bow hook and coxswain on a motorized whaleboat involved entry onto the inland waterways or land in Vietnam.

2.  The Veteran died on May [redacted], 2003 of widespread carcinomatosis due to or as a consequence of large cell carcinoma of the lung.  

3.  The Veteran was not service connected for any disabilities at the time of his death.

4.  Lung cancer is subject to presumptive service connection for Veterans who were exposed to herbicides in Vietnam.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1101, 1110. 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the appellant with the development of facts pertinent to her claim.  Given the favorable action taken on the claim that is decided here, the Board finds that no further assistance in developing the facts pertinent to this claim is required at this time.  

The appellant contends that the Veteran's death was due to his exposure to herbicides in Vietnam during the Vietnam War.  The Veteran was not service connected for any disabilities at the time of his death and his service treatment records show no complaints or treatments related to lung cancer.  His death certificate shows that he died of advanced widespread carcinamtoses due to or as a consequence of large cell carcinoma of the lung on May [redacted], 2003.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancers, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den.  129 S.Ct. 1002 (2009).  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases include lung cancer.  

During his service, the Veteran was stationed aboard the U.S.S. Kretchmer.  This ship was deployed off the coast of Vietnam in support of Operation Market Time, which was a joint effort by the U.S. Navy and the South Vietnamese to stop the flow of supplies from North Vietnam into the South by sea.  The U.S.S. Kretchmer completed a year of patrol duty during which she made 17,000 contacts and boarded over 1,000 small craft.  She also provided gunfire support for  the Marines and Army on shore.

Deck logs do not show that the U.S.S. Kretchmer maneuvered into the inland waterways of Vietnam or that it docked to shore.  They do show that the ship used a motorized whaleboat to search fishing junks, but it is not specified whether any of this activity occurred on the inland waterways of Vietnam.  A citation received by the Veteran indicated that he served as a rifleman aboard the whaleboat during boarding and search party operations on 16 and 20 November 1965.  A November 1965 enlisted performance report indicated that the Veteran served as a bow hook on a visit and search party.  It also reflects that he served as a coxswain on the 26 foot motorized whale boat. 

The appellant submitted a written statement from Commander C.E.C., U.S. Navy, retired.  Cmdr C.E.C. wrote that he was the commanding officer of the U.S.S. Kretchmer from July 1965 to April 1967.  Cmdr C.E.C. indicated that he had personal knowledge that the ship's motorized whaleboat entered the inland waterways of Vietnam.  He wrote that while the U.S.S. Kretchmer operated off the coat of Vietnam, the ship's motorized whaleboat entered the mouth of the Mekong River on more than one occasion to perform visits and searches in support of Operation Market Time.  Additionally, the motorized whaleboat often conducted searches within a few hundred feet of shore all along the coast of South Vietnam.  During these searches and investigations, it was not unusual for members of the whaleboat crew to actually visit shore to complete their investigations.  The whaleboat was also used to provide visits to and from harbors and small villages along the coast of Vietnam.  Cmdr. C.E.C. also wrote that the U.S.S. Kretchmer docked in the inland waterways of Vietnam on two or three occasions and anchored for a day in the inner harbor at Da Nang to replace components of its air search radar.

In this case, the Veteran died of lung cancer, which is one of the diseases subject to presumptive service connection for herbicide exposed Veterans.  Giving the benefit of the doubt to the appellant, it is at least as likely as not that the Veteran was exposed to herbicides.  His citation and enlisted performance report confirm his service aboard the U.S.S. Kretchmer's motorized whaleboat and as a member of search and visit parties.  Cmdr C.E.C. credibly asserted that the motorized whaleboat at times entered the inland waterways of Vietnam and search and visit parties sometimes went ashore to complete their investigations.  Cmdr C.E.C. also asserted that the U.S.S. Kretchmer itself travelled into the inland waterways of Vietnam to dock on more than one occasion.  Given the Veteran's service as a member of the motorized whaleboat crew and as a member of search and visit parties, it is at least as likely as not that he performed duty on land or on the inland waterways of Vietnam.

Service connection for the cause of the Veteran's death from lung cancer is granted.


ORDER

Service connection for the cause of the Veteran's death is granted. 


REMAND

While the statement from Cmdr C.E.C. provides a link between the Veteran's service and service on land or on the inland waterways of Vietnam, it was not of record at the time of the Veteran's death.  Therefore, it may not be considered in support of the appellant's accrued benefits claim.  38 U.S.C.A. § 5121, 38 C.F.R. § 3.1000.  However, service department records are considered to be in constructive possession of VA at the time of a Veteran's death, even though they may not physically be in the claims file at that point.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  In its January 2010 remand, the Board directed VA to obtain an opinion from the appropriate Navy official concerning whether it was at least as likely as not that the Veteran's participation as a member of the U.S.S. Kretchmer's motorized whaleboat crew and/or as a member of search and visit parties would have at least as likely as not involved service on land or on the inland waterways of Vietnam.  As a Navy record, their response could be considered under the constructive possession rule.  

In the JMR, the parties agreed that VA did not comply with the remand instructions because no opinion from the Navy was obtained.  Upon remand, VA should attempt to obtain the requested opinion.  If this proves to be impossible, VA should document the steps that were made to try to obtain this opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact an appropriate organization within the Navy and request they provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's service as a member of the U.S.S. Kretchmer's motorized whaleboat crew or as a member of a search and visit party would have involved duty on land or on the inland waterways of Vietnam.  If such an opinion cannot be obtained, the RO should document the attempts that were made to obtain the requested opinion.  Any documents used in entering the opinion should be associated with the claims folder.

2.  After completion of the above development, the appellant's accrued benefits claim should be re-adjudicated.  If the determination remains unfavorable to her, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


